Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/923,924 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The following is in reference to figures 18A, 18b, and 18C. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 The drawings are objected to because Black and white drawings are normally required in utility patent applications. India ink, or its equivalent that secures solid black lines, must be used for drawings. If shading is needed for explanation of the invention then it should be of one of the approved symbols/hatching. See MPEP 608.2 (VII, VII, IX). 

3.    Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 20, recite that a first element is disposed in a first receiver in a first configuration and in a second configuration a second element is disposed in a second receiver, but the original specification and drawings only show a single receiver (slot) that receives the first and second element to define the two configurations. The examiner 


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent 2807632 to Montluet. Montluet teaches a table comprising a tabletop (4). A frame (9) is attached to a lower surface of the tabletop. A leg assembly is composed of a support element (8), a translation mechanism (26), and a two-stage lock assembly (Fig. 2). The support element includes an end structure attached to an elongated structure. The end structure is rotatably coupled to the frame. The translation mechanism is retained relative to the support element and the frame. The translation mechanism translates along a portion of the support element when the support element rotates between a first and second position. The two-stage lock assembly includes a multi-element lock tab having a body and an end on which a first and second element (72, 76) are disposed. The first element is considered to be the taper portion (76) at the end of the pin and the second element is the cylindrical portion . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent 2807632 to Montluet. Montluet discloses every element as claimed and discussed above except expressly that the first element height is between 25 to 50 percent of the tab height. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first element between 25 to 50 percent of the tab height since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. The applicant argues that Montluet does not provide a first engaged configuration when the support element is rotated away from the tabletop a first amount and the first element of the two-stage lock assembly is disposed in a first receiver and a second engaged configuration when the support element is rotated away from the tabletop a second amount and the second element of the two-stage lock assembly is disposed in a second receiver. 
The examiner disagrees since Montluet teaches a first and second receiver (10,12) that is engaged by the lock tab when the support element is in a closed or open position. The examiner considers that the closed position is the first configuration when the smaller diameter of the tapered pin (first element) is in the first receiver which allows for the movement a first amount away from the tabletop. The second configuration is when the larger diameter (second element) is located in the second receiver. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637